Citation Nr: 0842666	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served active duty in the United States Army from 
January 1970 to January 1973, to include a tour of combat in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 Rating Decision by the 
New York, New York, Regional Office (RO) that continued a 10 
percent evaluation for PTSD.

Following certification of the appeal to the Board, the 
veteran submitted additional evidence regarding his claim for 
an increased rating.  The veteran waived RO jurisdiction over 
the evidence, indicating he wanted the Board to consider this 
evidence in the first instance, and thus the Board may 
proceed on this appeal.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms, including 
irritability and anxiety.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43.

Here, the June 2005 notice requested any evidence the veteran 
had showing his PTSD had increased in severity.  The notice 
informed the veteran what evidence VA had, what evidence VA 
was responsible for obtaining, and what evidence VA would 
attempt to obtain.  The notice did not request the types of 
evidence that would specifically show the increased adverse 
effect on the veteran's employment and daily life.  Despite 
the inadequacies of this notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Pelegrini, 18 Vet. App. at 121-22.  The 
veteran submitted the type of evidence that is necessary to 
sustain his claim, including a medical opinion by Dr. S.A. 
addressing the specific showing necessary for an increased 
PTSD evaluation by applying the requirements for 30, 50, 70, 
and 100 percent evaluations.  In doing so, the veteran 
demonstrated an understanding of the rating criteria that 
would be applied.  The Board observes that this evidence has 
not yet been considered by an adjudicative body, as it was 
submitted after the Statement of the Case was issued by the 
RO.  The veteran, however, was provided with notice in 
February 2006 that his appeal had been certified to the Board 
and that he had 90 days to submit additional evidence; 
subsequently, the veteran submitted the evidence and a waiver 
of RO jurisdiction.  The veteran has demonstrated actual 
knowledge as to what was needed to substantiate his claim 
prior to adjudication by the Board.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual 
knowledge of what is needed to substantiate a claim prior to 
adjudication by the Board provides a meaningful opportunity 
to participate in the adjudication process).  Thus, the Board 
finds that any failure is harmless error, and the appeal may 
proceed.  Pelegrini, 18 Vet. App. at 121-22; see also 
Mayfield v. Nicholson, 19 Vet App. 103, 116 (2005) (holding 
that "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication.  Stated in the negative, an error is not 
prejudicial when the error did not affect 'the essential 
fairness of the [adjudication]'."), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  VA obtained the veteran's service medical 
records and VA treatment records, and provided a VA 
examination in conjunction with the veteran's claim.  The 
information and evidence currently associated with the claims 
file consist of the veteran's service medical records, VA 
medical records, and a statement of the veteran's psychiatric 
condition by his primary psychiatric provider.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the veteran's PTSD is rated at 10 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130.

For the PTSD rating to increase, the veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); a 30 
percent rating.

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

The veteran was initially diagnosed with PTSD in May 2004, 
after a VA examination provided in relation to his claim for 
service connection.  After reviewing the claims file and 
examining the veteran, the VA examiner described "mild 
symptomatology with very little effect on occupational and 
social functioning".  The veteran had a "normal social 
life, stable marriage, leisure activities, and adequate job 
performance."  He did have nightmares, intrusive thoughts 
and memories, insomnia, exaggerated startle reaction, mild 
irritability, hypervigilance, and some anxiety issues.  Based 
on the examination, the examining psychologist determined the 
veteran to have a Global Assessment of Functioning (GAF) 
score of 68, which indicates the veteran has "some mild 
symptoms . . . [or] some difficulty in social, occupational, 
or school functioning . . . but [is] generally functioning 
pretty well, [and] has some meaningful interpersonal 
relationships . . . ."  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) 46 (4th ed. 1994).  VA determined the 
veteran's PTSD was service connected, and assigned a 10 
percent evaluation in a November 2004 rating decision.  

After the rating decision, the veteran began treatment with 
his primary care psychiatrist, Dr. S.A.  In a June 2004 
session with Dr. S.A., the veteran described his quick 
temper, vigilance in public, flashbacks and memories of 
combat, and his startle reaction to loud noises.  The veteran 
told Dr. S.A. that he drank a pint of vodka three to four 
times a week.  Dr. S.A. determined the veteran had normal 
grooming, hygiene, attention, concentration, memory, and 
appetite.  The psychiatrist indicated the veteran had no 
suicidal or homicidal ideation, no hallucinations, and had 
fair judgment, insight, and impulse control.  The veteran had 
middle insomnia.  Dr. S.A. opined that the veteran had a GAF 
of 55, indicating "moderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . .  DSM-IV 47.  Dr. S.A. made the identical 
findings after meeting with the veteran again in August 2004, 
September 2004, and January 2005.  In April 2005, Dr. S.A. 
determined the veteran continued to have the same GAF score 
of 55, but noted a history of cocaine use and a depressed 
mood.

In conjunction with the current claim for an increased 
rating, VA provided the veteran with an examination in June 
2005.  The examiner reviewed VA treatment records in 
conjunction with the examination.  At the time of the 
examination, the veteran reported no significant changes in 
his functioning at his job, which he had continued to hold 
for 25 years, but he still had irritability with coworkers 
and some anxiety issues.  The examiner reported the veteran 
continued to experience nightmares and intrusive memories of 
Vietnam, that his temper had gotten worse in the last year, 
noting several arguments with his wife, that he had 
occasional sleep disruption and insomnia, and that he 
displayed significant problems with short term recall.  The 
veteran reported having "a lot of friends", but that he 
often preferred to have time by himself.  The veteran did not 
experience hallucinations or delusions, panic attacks, 
phobias, or obsessive thoughts or rituals.  He had adequate 
maintenance of personal hygiene and other activities of daily 
living.  The examiner noted the veteran's significant alcohol 
consumption, indicating that the veteran's "mild" PTSD 
symptoms may be exacerbated by his alcohol abuse, and 
determined that the veteran's impaired memory and 
concentration were less likely than not related to his PTSD.  
The examiner determined the veteran had a GAF of 59, which 
was based on both his PTSD and his alcohol abuse.  This GAF 
indicates "moderate symptoms . . . [or] moderate difficulty 
in social, occupational, or school functioning . . . ."  
DSM-IV 47.

A February 2006 psychiatric condition worksheet completed by 
Dr. S.A. was submitted to the Board following certification 
of the appeal, along with a waiver of RO jurisdiction over 
the evidence.  The worksheet consists primarily of a list of 
the required occupational and social impairment showings for 
disability evaluations of 30, 50, 70, and 100 percent, with 
space next to the list items for the individual completing 
the form to mark "yes" or "no" as to whether the veteran 
had the requisite impairment.  Dr. S.A. marked "yes" to 
questions requesting her opinion as to whether the veteran 
experiences social and occupational impairment sufficient to 
meet 30, 50, and 70 percent evaluations.  She marked "no" 
to the question requesting her opinion as to whether the 
veteran demonstrated such impairment required for a 100 
percent evaluation.  Dr. S.A. did not provide any reasons or 
bases for her opinion, but did check "yes" in response to a 
question as to whether she was the veteran's primary care 
provider regarding his psychiatric condition.

After review of all the evidence of record, the Board finds 
that the currently-described symptomatology does not warrant 
assignment of an increased rating for PTSD.  The evidence is 
strongly in favor of a continued 10 percent rating.  Every 
available report that states it is based on an examination or 
discussion with the veteran describes very mild 
symptomatology, including Dr. S.A.'s 2004 and 2005 reports.  

The Board must take note of the February 2006 worksheet 
report in which Dr. S.A. appears to have indicated support 
for a 30 percent rating, a 50 percent rating, and a 70 
percent rating, by placing a check mark next to paragraphs 
listing symptomatology for each of these ratings.  Her 
findings in the February 2006 report are contrary to her own 
reports and all available examination-based findings.  The 
Board determines that the reports from 2004 and 2005 are 
entitled to substantially more weight than the form filled 
out by Dr. S.A. in February 2006.  The 2004 and 2005 VA 
examination reports were based on extended examinations of 
the veteran.  The various reports from Dr. S.A. in 2004 and 
2005 do not go into detail as to the veteran's 
symptomatology, but are generally consistent with the 2004 
and 2005 VA examination reports.  The February 2006 
worksheet, however, goes against all previous findings on the 
veteran's symptomatology and social and occupational 
functioning.  Additionally, the February 2006 worksheet fails 
to provide any factual basis for the change.  The February 
2006 report indicates "deficiencies in most areas" due to 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships.  These 
findings are not supported anywhere in the record, and 
specifically go against Dr. S.A.'s previous reports as to the 
veteran's symptomatology.  Based on the lack of any support 
for Dr. S.A.'s February 2006 indications, and the fact that 
these indications fly in the face of consistently reported 
symptomatology over the years, the Board gives the February 
2006 report very little weight.

In short, the veteran's symptoms of PTSD correlate with the 
required showing for a 10 percent evaluation, which includes 
"[o]ccupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication."  38 C.F.R. § 4.130, Diagnostic Code 9411.  He 
demonstrates some occupational and social impairment, with 
mild PTSD symptoms.  Occupationally, the veteran alleges some 
anxiety, irritability with coworkers, and is known to have a 
temper, but did not provide any examples during the 
examination.  Any anxiety or irritability has not 
significantly affected his functioning at work, though, and 
he has held his job for over 25 years.  Socially, the veteran 
has a stable relationship with his wife and "a lot of 
friends".  He indicated he has occasional arguments with his 
wife, and often prefers to spend time alone.  He does not 
have hallucinations or delusions, panic attacks, phobias, or 
obsessive thoughts or rituals, and he adequately maintains 
his personal hygiene.  

The veteran does not demonstrate symptoms that more nearly 
approximate the criteria for a 30 percent evaluation.  As 
discussed above, for a 30 percent evaluation, the veteran 
would have to show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  The veteran does not have intermittent periods of 
inability to perform occupational tasks.  He has, in fact, 
had "no significant changes in his functioning at his job."  
The examiner described the veteran's mood as "neutral."  
His sleep is only occasionally disturbed, and he does not 
have panic attacks.  He does experience some memory loss, but 
that memory loss is not related to the PTSD, and may be 
related to his alcohol abuse.  See June 2005 VA examination 
report.  The most recent GAF score was lower than previous 
GAF scores, and indicated "moderate symptoms"; the 
veteran's professed symptomatology, however, does not meet 
the 30 percent criteria.  As the veteran's symptomatology 
does not more closely approximate that required for a 30 
percent evaluation, the lower rating of 10 percent must 
continue to be assigned.  38 C.F.R. § 4.7.

Likewise, the veteran does not demonstrate symptomatology 
warranting an evaluation of 50, 70, or 100 percent.  He does 
not have occupational and social impairment with reduced 
reliability and productivity, as required for a 50 percent 
rating.  He does not experience occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, as necessary 
for a 70 percent rating.  Finally, he does not experience 
total occupational and social impairment, which must be shown 
for a 100 percent evaluation.

The Board has considered whether the veteran's PTSD is 
appropriate for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  The rating criteria of 38 C.F.R. § 4.130 is 
adequate.  There are no unusual circumstances involved, and 
the veteran's symptoms closely approximate those described at 
the 10 percent level on the ratings schedule.  Further, if 
more significant symptoms were demonstrated, the Board could 
have the option of awarding a 30 percent schedular rating, as 
provided by Diagnostic Code 9411.  The Board finds it is not 
necessary to refer this case to the VA Central Office for 
assignment of an extraschedular evaluation.

Accordingly, an increased rating for PTSD is not warranted.  
The veteran's 10 percent evaluation will be continued.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


